BLATT, Senior Judge,
dissenting.
I respectfully dissent. The claimant’s appeal constitutes an impermissible collateral attack by operation of Section 509 of *247the Unemployment Compensation Law.1 Section 509 provides that
[a]ny decision made by the department or any referee or the board shall not be subject to collateral attack as to any application claim or claims covered thereby ... unless appealed from.
The claimant filed for unemployment compensation benefits on September 30, 1990. The Bureau of Unemployment Compensation Benefits and Allowances (Bureau) issued a Notice of Financial Determination (UC Notice) granting benefits based on the claimant’s wages for the base year April 1989 through March 1990. The claimant did not appeal from the UC Notice.
The claimant subsequently applied for extended benefits. The Bureau issued a Notice of Financial Determination (EUC Notice)2 denying benefits because the claimant’s total base year earnings did not exceed one and one-half times his highest quarterly wages in the base year of his regular unemployment compensation claim as required by Section 403-A(i) of the Law.3 The claimant appealed this determination alleging an error in his highest quarterly wages. However, the referee found that the claimant did not earn one and one-half times his highest quarterly wages in his base year and affirmed the Bureau’s determination without findings or discussion addressing the claimant’s averment that the underlying wage information contained in the UC Notice was inaccurate. The claimant appealed to the Board which affirmed the referee’s decision, but on the grounds that, pursuant to Section 509 of the Law, such a challenge constituted an improper collateral attack of a final, unappealed determination.
*248The majority simply concludes that the UC Notice did not inform the claimant that reported wages is a determination, subject to appeal. Citing the language in the UC Notice, “Your weekly benefit rate (WBR) is determined to be $280 ..the majority further concludes that the UC Notice narrowly denominates the amount of compensation awarded as the determination.
The UC Notice, captioned “NOTICE OF FINANCIAL DETERMINATION,” contains the prefatory statement, “This financial determination notifies you that you will be financially eligible for benefits only if....” It further elaborates that a claimant “will be eligible for benefits as determined by the wages you were paid and the credit weeks you earned during your base year.” The limited language cited by the majority as dispositive is immediately followed by the language “based on a comparison of your highest quarter wages and your total base-year wages” and the statements, “Your highest quarter ... was the 3RD quarter of 1989 when you were paid wages of $10,963. Your total base-year wages were $16,195.” I conclude, upon review of the entire UC Notice, that the determination subject to appeal embraces the highest quarterly wage, the base year wages, the weekly benefit rate, and the benefit weeks, and is not confined to the weekly benefit rate.
The claimant testified that he did not verify the underlying wage information in the UC Notice because he was receiving the maximum benefits allowable. His mere satisfaction with the benefits award does not relieve him of the responsibility to verify the accuracy of the information. Because he did not challenge the determination based thereon by timely appeal, he is precluded from doing so collaterally in this proceeding by operation of Section 509.
Accordingly, I would affirm the order of the Unemployment Compensation Board of Review.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 829.


. Although the Law, the referee, and the Board refer to these benefits as "extended benefits,” the Bureau uses the term “emergency unemployment benefits (EUC).”


. 43 P.S. § 813(i).